Citation Nr: 0107758	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  99-11 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether it was proper to terminate the appellant's improved 
death pension award effective April 1, 1998, due to excessive 
income.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active military service from February 1943 to February 1946.  
The veteran died in January 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 determination by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that the appellant's January 1998 application 
may be construed as a claim for entitlement to nonservice-
connected death burial expenses.  This matter is referred to 
the RO for appropriate action.


REMAND

Review of the evidentiary record indicates that in April 
1998, the RO notified the appellant that her award for VA 
death pension benefits had been approved but that an 
adjustment in the amount of award was required from April 1, 
1998, based upon her receipt of monthly Department of Health 
and Human Services, Social Security Administration benefits.  
In this regard, the Board notes that in a March 1998 Social 
Security Administration letter, it was indicated that the 
appellant was entitled Social Security monthly benefits 
beginning January 1998.  However, in her substantive appeal 
the appellant stated she did not actually receive Social 
Security benefits until 11 months after the veteran's death.  

VA regulations provide that the effective date for the 
reduction of pension benefits required because of an increase 
in income shall be the end of the month in which the increase 
occurred.  38 C.F.R. § 3.660(a)(2) (2000).  Therefore, the 
Board finds it is necessary to verify when the appellant 
actually began receiving Social Security benefits.  Under the 
circumstances of this case, the Board concludes that 
additional development is required prior to appellate review.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the Social 
Security Administration in order to 
ascertain when the appellant was first 
sent a Social Security benefits check and 
the amount of such check.  All records 
obtained should be added to the claims 
folder.

2.  On receipt of the above requested 
information, the RO should reevaluate the 
appellant's entitlement to death pension 
benefits for the period beginning January 
1, 1998, pursuant to the provisions of 
38 C.F.R. § 3.660(a)(2) (2000).  In this 
regard, the RO should set forth in an 
audit its calculations of the appellant's 
countable income for the receipt of 
monthly pension benefits during the 
annualization period beginning January 1, 
1998.  A copy of the written audit should 
be inserted into the claims folder and 
another provided to the appellant.  

3.  If the determination remains adverse 
to the appellant, she and her 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which sets forth the provisions, 
citations, and explanations of the 
controlling law and regulations pertinent 
to this appeal, as well as reasons and 
bases for the decision reached.  

Thereafter, the appellant and her representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




